Sanders, J.
(dissenting) — King County ordinance 12213 pledges state revenue to repay bond anticipation notes contrary to sections 103(3) and 105 of the Stadium Act. Local ordinances which violate or conflict with general statutes are invalid, Employco Personnel Servs., Inc. v. City of Seattle, 117 Wn.2d 606, 617, 817 P.2d 1373 (1991), and are unconstitutional. Const. art. XI, § 11; State v. Truong, 117 Wn.2d 63, 67, 811 P.2d 938 (1991); Adams v. Thurston County, 70 Wn. App. 471, 479, 855 P.2d 284 (1993).
We previously held in CLEAN v. State, 130 Wn.2d 782, 790, 928 P.2d 1054, 1058 (1996), the Stadium Act "provided that moneys collected under it may only be used to pay on the bonds issued to construct the stadium” (emphasis added) (citing Laws of 1995, 3d Spec. Sess., ch. 1, §§ 101(3) at 1, 103(3) at 3, 105(5) at 3, 201(3) at 4, 203(3)(a) at 7).
Section 103(3) of the Stadium Act provides a portion of state license plate revenue "shall be distributed to a county for the purpose of paying the principal and interest payments on bonds issued by the county to construct a baseball stadium, as defined in section 101 of this act, including reasonably necessary preconstruction costs . . . .” Laws of 1995, 3d Spec. Sess., ch. 1, § 103(3) (emphasis added). Section 105 similarly restricts distribution of state lottery revenue: "The moneys in the state lottery account shall be used only . . . for distribution to a county for the purpose of paying the principal and interest payments on bonds issued by the county to construct a *419baseball stadium, as defined in section 101 of this act, including reasonably necessary preconstruction costs . . . .” Id. at 105(5) (emphasis added). Neither provision, however, permits diversion of state revenue to pay precon-struction costs separate from the cost of actual construction, and that is exactly how the provision was construed in CLEAN, 130 Wn.2d 782.
Ordinance 12213, however, pledges these state revenues to pay stadium preconstruction costs whether or not there is ever a binding commitment to actually construct a stadium, much less the issuance of construction bonds as contemplated in the Stadium Act. Rather, ordinance 12213 contemplates the issuance of $5 million in bonds "to provide financing to the District for preconstruction costs of the Project,” Clerk’s Papers at 53 (ordinance 12213, § 2), without conditioning the issuance of those bonds, or the undertaking of the obligation, upon the subsequent issuance of construction bonds at all.
To put it another way, county ordinance 12213 facially directs the diversion of state revenues2 for the payment of stand-alone preconstruction costs contrary to the absolute statutory requirement that preconstruction costs only be funded by state revenue when included as a component of actual construction costs. In short, the Stadium Act conditions the allocation of state revenues upon the actual construction of a stadium whereas the local ordinance does not.
I agree with the majority, as a general proposition, that bond anticipation notes may be issued in anticipation of the formal issuance of bonds, see RCW 39.50.020; however, the issue here is whether state revenues "legally available” for one limited purpose may be pledged by a county *420to repay bond anticipation notes issued for a different purpose. I think not. The majority opinion, however, appears to miss the entire issue in its haste.
Let us also recall ordinance 12213 pledging state revenues to repay bond anticipation notes for uniquely preconstruction costs was approved on April 19, 1996, a point in time before there was any lawfully binding commitment to actually build a stadium, much less issue bonds to finance its construction and preconstruction costs as contemplated by the state statute. By operation of ordinance 12213 state tax revenues are diverted to the unlawful purpose of paying merely preconstruction costs contrary to the state Legislature’s guarantee to state taxpayers that the project will successfully proceed to the construction phase to qualify for state funds.
King County’s ordinance 12213 conflicts with the Stadium Act. It is therefore an invalid diversion of state revenues to an unlawful purpose. I would so hold and accordingly dissent.

 "In addition, the County hereby pledges to the payment of the Notes and covenants to deposit into the Note Fund upon receipt amounts that the County receives from the State of Washington in accordance with Sections 103 and 105 of EHB No. 2115, representing state lottery and special license plate revenues and to use such revenues prior to any other funds of the County to pay the principal of and interest on the Notes.” Clerk’s Papers at 54 (ordinance 12213).